IN THE COURT OF COMMON PLEAS FOR THE STATE OF
DELAWARE
IN AND FOR NEW CASTLE COUNTY

WAYNE ROANE, )
)
Plaintiff, )
)
V. ) C.A. No.: CPU4-19-004605
)
ROBIN DRIVE AUTO, LLC AND )
DAVID DIMEGLIO, )
)
Defendants. )
Elizabeth C. Rowe, Esq. Robert C. McDonald, Esq.
Legal Services Corporation of Silverman McDonald &
Delaware, Inc. Friedman
100 West 10" Street 1010 North Bancroft Parkway
Suite 203 Suite 22
Wilmington, DE 19801 Wilmington, DE 19805
Attorney for Plaintiff Attorney for Defendants
ORDER

AND NOW, this 22" day of June 2021, the Court has reviewed and
considered Defendants’ Motion to Vacate Entry of Default Judgment in the above
caption matter.

Although there was some confusion regarding the Default Judgment filed and
entered on October 23, 2020, but not actually docketed until December 17, 2020, the
Court is satisfied that Defendants’ counsel did not enter his appearance until

November 16, 2020 —11 months after the Complaint was filed and 12 days after the
41E letter was filed. Therefore, the Court finds that the Default Judgment was
proper.

Based on the record and Defendants’ Motion to Vacate Entry of Default
Judgment, the Court finds that, under Court of Common Pleas Rule 60, Defendants
have failed to establish excusable neglect.

Accordingly, Defendants’ Motion to Vacate Entry of Default Judgment is
DENIED.

IT IS SO ORDERED.

Bradley V. Manning,
Judge

cc: Ms. Patricia Thomas, CCP Civil Case Manager